                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                            No . 7 : 18-CR- 16-lH

UNITED STATES OF AMERICA ,

       v.                                                   ORDER

ANTHONY DEPREE SMITH ,
     Defendant .



       This matter is before . the court upon defendant ' s motion in

limine and objection to government ' s 404(b)           evidence .   [DE #69].

This   order memorializes    the   ruling   of    the   court   during   trial.

Defendant ' s motion is GRANTED to the extent that the government is

prohibited   from   introducing    evidence      beyond   the   scope    of   the

charged conspi rac y ,   and DENIED to the extent the government is

allowed to int rodu ce evidence that occurred within the scope of

the charged conduct .

       This 30th day of January 2019 .



                             f:rt#}~'
                             Senior United States District Judge

At Greenville , NC
#35
